COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              KIVA WILLIAMS-KEMP
                                                                               MEMORANDUM OPINION*
              v.     Record No. 1979-14-2                                          PER CURIAM
                                                                                 FEBRUARY 10, 2015
              PRINCE EDWARD COUNTY
               DEPARTMENT OF SOCIAL SERVICES


                               FROM THE CIRCUIT COURT OF PRINCE EDWARD COUNTY
                                             Kimberly S. White, Judge

                               (Kemper M. Beasley, III, on brief), for appellant.

                               (Jody Holyst Fariss; Eric A. Tinnell, Guardian ad litem for the infant
                               child, on brief), for appellee.


                     Kiva Williams-Kemp (“father”) appeals the termination of his residual parental rights to

              his son, G.K. Father asserts the trial court erred in finding G.K. was subject to abuse and/or

              neglect and in finding the evidence sufficient to terminate father’s parental rights. Upon

              reviewing the record and briefs of the parties, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                     We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cnty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991). G.K. was born on March 31,

              2014. He was premature and had a low birth weight, only one functioning kidney, and a low

              glucose level. His condition placed him at high risk of failure to thrive. On April 2, 2014, the

              Prince Edward County Department of Social Services (“PEDSS”) received a complaint from the


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
hospital that G.K.’s mother was not feeding him properly. As a result of the complaint, PEDSS

investigated the family’s home. At that time, G.K.’s parents were living in a single room at the

Town Motel.

       Prior to G.K.’s birth, PEDSS had a long history with his parents dating back to 2007. In

2007 PEDSS offered the parents services in connection with the couple’s first child, D.K. The

issues surrounding D.K.’s care pertained to the cleanliness of the home, safety hazards, and

hygiene.

       Approximately eight months later, in June 2008, PEDSS removed both D.K. and his

younger sibling after responding to a complaint of domestic violence. Father and mother were

living in a room with the children at the Town Motel. The room was filled with trash, and beer

and liquor bottles were scattered throughout the floor. D.K. and his young sibling, E.K., were

left in soiled, soaked diapers. The playpen was filled with dirty clothes, and E.K. was strapped

into a car seat perched on a dresser. She was wheezing and coughing, and had dried vomit on

her mouth, neck, and chest. D.K.’s entire body was covered with a rash.

       Following a finding of abuse and neglect against both parents, PEDSS worked

extensively with the family and provided abundant services. These services included mental

health services, medication management, individual and marital counseling, substance abuse

evaluation and treatment, and parenting education, including an in-house aide. Father was

incarcerated during some of the time the children were in foster care, but upon his release,

PEDSS worked with him on his substance abuse issues.

       The children were returned home two years later in June 2010. By that time, the family

had moved to Cumberland County. Approximately one month later, motorists found E.K. in the

middle of the road outside the family residence. Her sibling, D.K., was standing on the edge of




                                               -2-
the road with a knife in his hand. Mother and father were intoxicated or incapacitated inside the

home.

        This incident resulted in the removal of the children and another finding of abuse and

neglect against the parents. Cumberland County social services provided extensive services to

the parents and returned the children in July 2011. Within five months, however, another

complaint was filed after the children were discovered sleeping in trash and filth, and exposed to

constant fighting and drinking. A week after the complaint, a case worker found the children

unattended and removed them from the home yet again. Yet again, a finding of abuse and

neglect was made against the parents.

        When the children were ultimately returned in February 2013, a protective order was

entered requiring father to provide constant supervision to the children. Due to mother’s mental

health issues, the children were not to be left alone in her care.

        By the time the children returned, their parents had moved from Cumberland back to

Prince Edward. Within a week, PEDSS again removed the children after discovering father

under the influence of alcohol and marijuana while E.K. and her sister, F.K., were left in his care.

Father was also arrested for assault and battery against the mother.

        Ultimately, the parents voluntarily agreed to the termination of their parental rights with

respect to E.K., F.K., and D.K. The order terminating their rights was entered shortly prior to

G.K.’s birth.

        When PEDSS received the complaint from the hospital after G.K.’s birth, it investigated

the home and found father living once again in squalor at the Town Motel. Trash and spoiled

food were scattered throughout the room, and dirty dishes were piled a foot high in the sink. The

playpen and baby swing, both of which were dirty and damp, were outside the room. The car




                                                 -3-
seat was inside, but was covered in clutter and filth. The room contained no appropriate place

for G.K. to sleep.

       Father acknowledged the condition of the motel room was not suitable for G.K., but

stated the child had been born prematurely and that he had planned to move on April 1, 2014.

He maintained he planned to move to a boarding house in Lynchburg, but could provide no

details about its location or contact information. Several hours later, father told the case worker

he intended to move to his cousin’s home in Lynchburg; however, he was unable to provide an

address, telephone number, or his cousin’s last name. Within two weeks, father stated he

planned to move to yet another location.

       Father never moved from the Town Motel, however. Instead, he remained there until

July 7, 2014, when he was arrested for marijuana distribution and conspiracy to distribute

marijuana. He was still incarcerated and awaiting trial at the time of the termination hearing.

       Prior to his arrest, father visited G.K. every other week for approximately one hour.

Social worker Kimberly Allen noted father was usually “disengaged” during the visits, however,

and that most of the interaction occurred between the mother and child.

                                      A. Abuse and Neglect

       Father asserts the trial court erred in concluding abuse and neglect had occurred based on

his history of not having provided his children with appropriate housing, his current lack of

appropriate housing for G.K., and his lack of a plan for appropriate housing. He contends he had

a plan in place to move to a proper residence and had stored the items necessary to care for his

child. He maintains removal was not warranted, as he had not yet moved the child to the Town

Motel and the child was not in imminent danger.

       “[T]he statutory definitions of an abused or neglected child do not require proof of actual

harm or impairment having been experienced by the child.” Jenkins v. Winchester Dep’t of

                                                -4-
Family Servs., 12 Va. App. 1178, 1183, 409 S.E.2d 16, 19 (1991). See Code § 16.1-228. Here,

despite repeated efforts by PEDSS and other agencies, father had a long history of neglect and

abuse with his older children, ultimately resulting in his surrendering his rights to the children.

Presented with a premature infant requiring special care, father did not secure appropriate

housing to address the baby’s needs; instead, he committed criminal offenses that led to his

incarceration.

       In Jenkins we concluded that “the statutory definitions of an abused or neglected child do

not require proof of actual harm or impairment having been experienced by the child. The term

‘substantial risk’ [in Code § 16.1-228] speaks in futuro . . . .” Jenkins, 12 Va. App. at 1183, 409

S.E.2d at 19. In that case, “[n]o evidence in the record suggest[ed] a realistic probability of

improvement or alleviation of the conditions which led to the removal initially.” Id. Thus, we

held that

                 the Code contemplates intervention in such circumstances by
                 allowing for the emergency removal of children before placement
                 into an environment where “the child would be subjected to an
                 imminent threat to life or health to the extent that severe or
                 irreversible injury would be likely to result if the child were
                 returned to or left in the custody of his parent. . . .” Code
                 § 16.1-251(A)(1).

Id.

       Likewise, in this case, extensive evidence supported the trial court’s finding that father

was unable to render appropriate care. Father himself admitted that the living conditions at the

motel were not adequate to meet G.K.’s needs and, even after the child’s removal, he took no

steps to secure an appropriate housing alternative.

       Accordingly, the trial court did not err in finding that G.K. was abused or neglected.




                                                -5-
                                 B. Termination of Parental Rights

        When reviewing a decision to terminate parental rights, we presume the circuit court

“‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cnty. Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)). “The trial court’s judgment, ‘when

based on evidence heard ore tenus, will not be disturbed on appeal unless plainly wrong or

without evidence to support it.’” Id. at 266, 616 S.E.2d at 769 (quoting Logan, 13 Va. App. at

128, 409 S.E.2d at 463).

        Father contends the evidence was insufficient to support the trial court’s decision to

terminate his parental rights pursuant to Code § 16.1-283.1 Noting that PEDSS relied on

subsection (B) at the termination hearing, he asserts that he was “not allowed the opportunity to

correct his housing situation” so that G.K. could be returned to him. He maintains he was not

given enough time to demonstrate his ability to care for the child and contends he was “in the

process of” collecting the funds to move to a new residence when the juvenile and domestic

relations district court terminated his rights.

        Under Code § 16.1-283(B), the residual parental rights to a child found to be abused and

neglected and placed in foster care may be terminated if the court finds, based upon clear and

convincing evidence, that it is in the best interests of the child and that:

                (1) The neglect or abuse suffered by such child presented a serious
                and substantial threat to his life, health or development, and



        1
         The trial court ruled from the bench that the evidence was sufficient to warrant
termination pursuant to Code § 16.1-283(B)(1) and (2), but the final order also cites Code
§ 16.1-283(C)(2). Because we conclude that the evidence supported the trial court’s termination
decision under subsection (B), we need not address whether the evidence also warranted
termination under subsection (C).
                                               -6-
               (2) It is not reasonably likely that the conditions which resulted in
               such neglect or abuse can be substantially corrected or eliminated
               so as to allow the child’s safe return to his parent or parents within
               a reasonable period of time. In making this determination, the
               court shall take into consideration the efforts made to rehabilitate
               the parent or parents by any public or private social, medical,
               mental health or other rehabilitative agencies prior to the child’s
               initial placement in foster care

       “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

               Virginia law recognizes the “maxim that, sometimes, the most
               reliable way to gauge a person’s future actions is to examine those
               of his past.” Petry v. Petry, 41 Va. App. 782, 793, 489 S.E.2d 458,
               463 (2003). “As many courts have observed, one permissible
               ‘measure of a parent’s future potential is undoubtedly revealed in
               the parent’s past behavior with the child.” Id. (citation omitted).
               “No one can divine with any assurance the future course of human
               events. Nevertheless, past actions and relationships over a
               meaningful period serve as good indicators of what the future may
               be expected to hold.” Winfield v. Urquhart, 25 Va. App. 688,
               696-97, 492 S.E.2d 464, 467 (1997) (citations omitted).

Toms, 46 Va. App. at 267-68, 616 S.E.2d at 770.

       Here, the trial court’s decision is supported by extensive credible evidence. Despite a

panoply of services provided to father over several years,2 he continued to abuse or neglect his

children, to lapse into substance abuse and, on occasion, to engage in violence or other criminal

activities. While father informed PEDSS he had plans to provide suitable housing in the future,

he never took any steps toward making those plans a reality. Instead, within months of G.K.’s

removal, he was incarcerated. Given his history, the trial court was entitled to conclude that it

was not reasonably likely that father could substantially remedy or correct the neglect or abuse




       2
        In reaching its decision, the trial judge noted that she was unfamiliar with any other case
in which so many services had been provided to a family.
                                                -7-
leading to G.K.’s removal within a reasonable period of time and that termination of father’s

parental rights was in G.K.’s best interests.

       Accordingly, the trial court’s decision is summarily affirmed. See Rule 5A:27.

                                                                                  Affirmed.




                                                -8-